Citation Nr: 0706565	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a mid back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a right knee disability and a mid back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recently submitted argument from the veteran's representative 
sets forth a secondary service connection theory.  
Specifically, the representative asserts that the veteran 
suffers from a right knee disability and a mid back 
disability related to gait problems associated with the 
already service-connected right ankle disability.  Under the 
particular circumstances of this case, the Board believes 
that a VA examination and medical opinion are necessary to 
comply with the provisions of 38 C.F.R. § 3.159(c)(4) (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
likely etiology of any current 
disabilities of the right knee and mid 
back.  The examiner must be provided with 
the veteran's claims file for review.  
After examining the veteran and reviewing 
the claims file, the examiner should 
provide diagnoses for each current 
disorder of the right knee and mid back.  

    a)  For each current right knee and/or 
mid back disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disorder 
is causally related to service.

     b)  For each current right knee 
and/or mid back disorder, the examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disorder is proximately due to or caused 
by, or aggravated by, the veteran's 
service-connected right ankle disability.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  The RO should consider the 
claims under both direct and secondary 
theories of service connection.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



